J-A12037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    COLIN PATRICK GEARHART                       :
                                                 :
                       Appellant                 :   No. 1555 WDA 2019


          Appeal from the Judgment of Sentence Entered June 10, 2019,
             in the Court of Common Pleas of Westmoreland County,
              Criminal Division at No(s): CP-65-CR-0000957-2016.

BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                         FILED SEPTEMBER 22, 2020

        Colin Patrick Gearhart appeals from the judgment of sentence imposed

following his conviction of third-degree murder and related offenses.             We

affirm.

        Gearhart was involved in a scheme to rob an acquaintance which

resulted in the death of Daniel McNerney (hereinafter “Victim”). Gearhart,

who was seventeen years old at the time of the shooting, was arrested and

charged     with     second-degree     and     third-degree   murder,   robbery   and

conspiracy.1 Gearhart filed a pre-trial motion to suppress recorded statements

he made to police during their initial investigation. Following a suppression


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. §§ 2502(b), (c); 301(a)(1)(i); 903(a)(1).
J-A12037-20


hearing, the trial court denied the motion. The matter proceeded to a jury

trial. The trial court detailed the evidence presented at trial as follows:

             Remington Johnson (hereinafter “Johnson”) and Christopher
      Showers (hereinafter “Showers”) planned to travel from
      Pennsylvania to Colorado for about one (1) week. On January 19,
      2016, Johnson picked-up Showers in Wexford, Pennsylvania.
      Prior to leaving for Colorado, Showers directed Johnson to drive
      to two (2) locations so that he could obtain money from friends.
      They first travelled to a trailer park in New Derry, Pennsylvania,
      and Showers borrowed about $2,000 from a friend. Showers
      placed this money inside of a bag located in the trunk of the
      vehicle, which also contained about $10,000 to $12,000.

            Showers and Johnson subsequently drove to [Gearhart’s]
      residence located at 409 St. Clair Street in Latrobe, Pennsylvania.
      Showers intended to go to [Gearhart’s] residence to retrieve
      money from [Gearhart] and sell cocaine to [Victim]. [Gearhart]
      called Showers multiple times that night to see if he was coming
      over. [Gearhart] told Showers to stop over, that he knew he was
      going to Colorado, and he had money for Showers. Showers and
      Johnson arrived at [Gearhart’s] residence at around 11:00 p.m.
      and Johnson parked his vehicle on the street near the front of the
      house.

             Showers and Johnson entered the residence and observed
      [Gearhart], Victim, and Austin Krinock (hereinafter “Krinock”).
      Showers wore a drawstring gym bag into the house and he
      generally brought a bag with him to carry money. Johnson
      testified that the individuals were having a “boys night” and
      drinking out of red Solo cups. Showers also testified that the
      individuals were “hanging out” and smoking and drinking.
      Showers received $300 from [Gearhart] and $80 from Victim and
      he placed this money inside of his pocket. Showers introduced
      Johnson to the individuals and discussed their trip to Colorado with
      them.

            After about thirty (30) to forty-five (45) minutes, Showers
      and Johnson left the residence and walked back to Johnson’s
      vehicle. Showers placed his drawstring back inside of the trunk,
      which also contained two (2) duffle bags. As they prepared to
      leave for Colorado, Johnson glanced over his right shoulder and
      saw a man dressed in dark clothing coming from the bushes on

                                      -2-
J-A12037-20


     the side of the house. Johnson testified that the man wore a dark
     colored face mask or bandana that extended from his neck or chin
     and beyond the bridge of his nose.         The man (hereinafter
     “gunman”) pulled out a small-framed black pistol from his
     waistband and a red dot coming from the weapon appeared in the
     middle of Johnson’s chest. He fed a live round into the chamber
     of the gun and stated, “do you think it’s a fucking game?” The
     gunman demanded money, drugs, and whatever they had on
     them. Johnson put his hands up and stated, “I don't know what
     you’re talking about, we don't have anything” and he attempted
     to dissuade the gunman from robbing them. The gunman directed
     Johnson to get down on the ground. Johnson went to his knees
     and turned to face his car. The gunman held his pistol to the back
     of Johnson’s head and demanded that he get all the way down on
     the ground. Johnson refused stating, “I’m not a dog.” In
     response, the gunman pistol whipped Johnson in the back of his
     head.

           The gunman subsequently walked around the front of
     Johnson’s car to Showers and put him into a headlock. He held
     his pistol to the side of Showers’ head and demanded money,
     drugs, and whatever he had on him. He also asked Showers if he
     “wanted to die tonight.” Showers told the gunman that he left
     money inside of the house and he asked if he could retrieve it.
     The gunman agreed and they walked to the front of the residence
     while the gun was pointed at Showers. Showers testified that they
     momentarily fought for the gun, but the gunman ultimately
     retained control of it. Showers knocked on the door of the house
     and Krinock let him inside.

            Johnson testified that the vehicle’s trunk was still open so
     he got up and closed it. Upon hearing Johnson close the trunk,
     the gunman turned around, pointed the gun at Johnson, and told
     him to “back up.” Johnson moved backward and stood on the
     sidewalk near the rear driver’s side door of the vehicle. The
     gunman stated, “these are my streets, this is my turf, I’ve told
     these kids about selling drugs on my streets.” Johnson replied,
     “this isn’t the way we do things, man” and “you don't need to
     wave a gun around to get money, you don’t need to threaten
     violence against other people for any reason.” The gunman did
     not “want to hear it” and stated, “these are my streets, this is my
     streets, don’t be selling drugs on my streets, where’s your money,
     give me the money.” Johnson testified that he held his hands up
     to show the gunman that he was not being hostile.

                                    -3-
J-A12037-20



            Showers testified that when he went inside the residence,
     he told the individuals what was happening and he asked them if
     they had any weapons and could help. [Gearhart] and Krinock
     stated that they did not have any weapons and did not know what
     Showers could do. Showers then went into the basement to
     “collect [his] thoughts.” About five (5) to ten (10) minutes later,
     [Gearhart] went downstairs and told Showers, “yeah, this guy’s
     not leaving, go give him some money.” [Gearhart] suggested that
     Showers give him money to try and get the gunman to leave.
     Showers went upstairs and ultimately gave Krinock the $80 that
     he received from Victim. Showers went into the living room to
     see what was going on and then he went back into the basement.

           Krinock exited the front door of the residence and handed
     the money to the gunman. Johnson stated that Krinock told the
     gunman, “this is all he had on him” or “this is what he’s got.”
     Victim also exited the front door of the residence and put himself
     between the gunman and Krinock. Victim told the gunman, “you
     know, underneath that mask I bet you’re Zach McGrath
     [(“McGrath”)], I know who you are, you’re Zach, I know you.” The
     gunman became “incredibly defensive” and replied, “you don’t
     know me, I’m not Zach, I don’t know who Zach is.” Victim then
     punched the gunman in the face and he stumbled backward. The
     gunman punched Victim with his pistol in the throat near his jaw.
     Victim struck the gunman in the face a second time and he
     stumbled onto the sidewalk. Johnson then struck the gunman in
     the back of his head while he was getting up. The gunman curled
     into a defensive position while still on his feet and Victim and
     Johnson continued to punch him. The gunman subsequently went
     to his knees and as he came back up, Victim attempted to take
     the gun from him. The gun went off and hit Victim in his stomach.

            Johnson ran inside of the residence while the red dot from
     the weapon traced him up the stairs. He dove into the front
     entryway and heard a second shot. Johnson crawled into the
     living room and inspected himself for bullet wounds, but he did
     not see any. Showers and [Gearhart] were also inside of the
     residence. Showers testified that he went upstairs after hearing
     two (2) gunshots while he was in the basement.             Johnson
     approached the screen door and saw Victim crawling up the stairs
     to get inside of the house. Johnson pulled Victim inside and asked
     him what happened. Victim told Johnson that he got shot.


                                    -4-
J-A12037-20


     Johnson lifted Victim’s “hoodie” and t-shirt and observed two (2)
     bullet wounds in his abdomen.

           Johnson started screaming, “we need to call 911, we need
     medics, we need an ambulance, we need the police, I need
     somebody to help.” [Gearhart] told Johnson to put Victim in the
     back seat of his car and Johnson replied, “I can’t treat gunshot
     wounds in the back seat of a car, I need an ambulance now.”
     [Gearhart] stated, “we can't have cops here, I don’t want to get
     in trouble.” Showers attempted to call 911, but [Gearhart] took
     the phone out of Showers’ hand and kept it away from him.
     Johnson testified that [Gearhart] did not want someone to call the
     police because he was afraid that he would get in trouble for
     having drugs inside of the house. Johnson continued to scream
     for medics and, after about ten (10) minutes, [Gearhart’s] mother
     came downstairs. She asked if Victim was sick and [Gearhart]
     remarked that Victim “wasn’t feeling well.”         Johnson told
     [Gearhart’s] mother that Victim had been shot and needed to go
     to the hospital immediately. She assured Johnson that someone
     would be called for Victim or he would be taken to the hospital.

            Showers and Johnson subsequently left the residence and
     drove directly to Colorado. About eight (8) or nine (9) hours into
     their trip, Showers received a phone call from a detective, who
     informed him that Victim died and [police] had his money and
     bags. Johnson testified that he did not know how the bags were
     removed from the vehicle. Detectives also notified Showers and
     Johnson that they wished to speak with them when they got back.
     Johnson pulled his vehicle over at the next rest stop and they
     confirmed that the bags were missing from the trunk. Johnson
     testified that the trunk was able to be opened from the interior of
     his vehicle.

           Showers testified that, about nine (9) months prior to the
     incident, he had a dispute with Krinock over a girl. Specifically,
     he called Krinock a “broke bitch.” Showers . . . believed that
     Krinock was angry enough with him over this remark that he
     would conspire with [Gearhart] and Zachary McGrath (hereinafter
     “McGrath”) to rob him.

           Robert Stewart (hereinafter “Stewart”) testified that he
     received a call from McGrath soon after midnight on January 20,
     2016, . . . [and] subsequently picked-up McGrath outside of a
     friend’s house located a few blocks away from 409 St. Clair Street.

                                    -5-
J-A12037-20


     Stewart testified that . . . McGrath told him that he planned the
     robbery with Krinock and [Gearhart], and Krinock “bitched out.”

                                 ****

            [Ben] Irvin [(“Irvin”)] testified that he would often go to 409
     St. Clair Street to “hang out and party,” which involved using
     drugs and alcohol. About one (1) or two (2) months prior to
     January 20, 2016, he saw three (3) pistols inside of 409 St. Clair
     Street. Specifically, he observed a .22-caliber pistol, a “big John
     Wayne” pistol, and a small black .9-millimeter pistol with a laser
     “dot.” Irvin testified that the pistols were kept inside of a drill
     case that was moved between several different locations within
     the house. He believed that he saw the weapons upstairs in
     [Gearhart’s] bedroom. Irvin mainly saw Krinock handle the
     weapons, but they were passed around among his friends. Irvin
     testified that he, Randy Nevin (hereinafter “Nevin”), McGrath,
     Krinock, and [Gearhart] could have been holding the weapons at
     any given time. Irvin heard McGrath, Krinock, and [Gearhart] use
     the phrase “hit a lick” inside of 409 St. Clair Street, which meant
     to “rob somebody.” He believed that he mainly heard McGrath
     and Krinock use the phrase. Irvin, however, stated that any one
     of them could have stated “hit a lick” and he could not recall a
     specific occasion where [Gearhart] said it.

           On January 19, 2016, Irvin went to 409 St. Clair Street with
     Nevin around 9:00 p.m. McGrath, Krinock, Parry, [Gearhart], and
     Joey Brubaker were also at the residence. Irvin recalled hearing
     [Gearhart] say, “they’re on their way” or “they’ll be here soon”
     that night. Irvin left the residence shortly after 9:00 p.m.

                                 ****

           Multiple Latrobe police officers testified that they responded
     to the incident at 409 St. Clair Street shortly after midnight on
     January 20, 2016. Officer Ronald Keslar testified that, when he
     reported to 409 St. Clair Street, he observed Victim lying on his
     back in the foyer of the residence with three (3) wounds to his
     abdomen. Victim was fading in and out of consciousness and
     Officer Tempo was applying direct pressure to Victim’s wounds.
     Victim was asked what happened and he responded that he was
     shot by a male with a dark hooded sweatshirt. Subsequently, an
     ambulance arrived and Victim was transported to the hospital.
     Detective John Sleasman testified that he went to Latrobe Hospital

                                     -6-
J-A12037-20


     with Officer Tempo and attempted to speak with Victim, but he
     was unresponsive. Victim ultimately died as a result of his
     injuries.

           [Gearhart], [his mother, Jennifer Stitt (“Stitt”)], Krinock,
     [Destiny Parry (“Parry”)], and Stitt’s boyfriend, James Carns
     (hereinafter “Carns”), were at the residence that night. Officer
     Michelle Preston testified that she spoke with Krinock and
     [Gearhart] about the incident. Krinock informed Officer Preston
     that some friends left the residence and then ran back inside
     stating that a male was outside with a gun. Krinock did not believe
     them, so he went outside with Victim. They fought with the
     gunman so his friends could leave. Krinock heard gunshots and
     noticed Victim was shot. He identified “Chris” as the person who
     left. Additionally, Officer Keslar testified that [Gearhart] stated
     that there was a man outside wearing a dark hooded sweatshirt
     and a mask and he fled in an unknown direction after the robbery.
     He did not know the identity of the perpetrator of the robbery.
     Officer Preston also testified that she found Parry sleeping in a
     bedroom when she escorted Krinock upstairs to get more clothing.
     She awakened Parry and asked her multiple questions, including
     who[m] she was intimate with and Parry responded, “Zach.”
     Officer Preston located a wallet containing McGrath’s I.D. and
     Parry indicated it belonged to “Zach.” Officer Preston asked Parry
     where “Zach” was and she said that he left a while ago.

           At one point, officers wanted to secure the residence to
     preserve evidence. [Gearhart], Stitt, Krinock, Carns, and Parry
     were asked to exit the residence and remain on the porch area.
     Officer Keslar described the weather that night as “very cold” so
     the individuals were allowed to put on warm clothing. After about
     twenty (20) minutes, they were permitted to sit inside Stitt’s
     vehicle and turn it on.      The individuals were subsequently
     transported to the Latrobe Police Station. Officer Keslar testified
     that he determined the identity of Showers and Johnson via
     Facebook and their identities were confirmed by Krinock.

            Officer Preston testified that she assisted detectives with a
     search outside of the residence. She located one (1) draw string
     bag and one (1) duffle bag on the side of the house. She opened
     one of the bags and observed a large sum of money and a laptop.
     It was later determined that the bag contained $12,000.
     Additionally, Officer Keslar located two (2) spent .9-millimeter
     shell casings in front of the residence. The shell casings were in

                                    -7-
J-A12037-20


     a location that was consistent with the information that [Gearhart]
     provided to the police. A canine handler for the Latrobe Police
     Department, Officer Robert Derk, testified that he attempted to
     track the assailant with his canine, but was unable to do so.

            Additionally, a backpack was located inside a shed in the
     backyard of the residence. Drugs, drug paraphernalia, and a hard
     plastic case containing two (2) firearms were found inside the
     backpack. The weapons consisted of a loaded .44-caliber revolver
     and an unloaded .22-caliber semi-automatic pistol. Detective
     Sleasman obtained consent from Stitt to conduct a search of the
     residence. Officer Derk testified that vacuum sealed bags with a
     strong odor of marijuana and marijuana residue were located in
     the basement.

           Once the individuals from 409 St. Clair Street arrived at the
     Latrobe Police Station, they were separated into different rooms.
     [Gearhart] and Stitt were placed inside the police station’s
     processing room and they were advised that it contained video
     and audio surveillance, although the audio surveillance did not
     work at that time. Detective Ray Dupilka, who works as a
     detective for the Westmoreland County Detective Bureau, testified
     that he assisted with interviewing witnesses.            Detectives
     interviewed Stitt, Carns, Parry, and Krinock respectively.
     [Gearhart] was thereafter interviewed while Stitt was present. He
     was about two (2) months from his eighteenth birthday at the
     time of the interview. [Gearhart] told detectives that Krinock and
     McGrath resided at the residence prior to the incident. On the
     evening of January 19, 2016, [Gearhart] was at the residence with
     McGrath, Parry, and Krinock. [Gearhart] asked his mother if he
     could have friends over and she agreed. At about 9:00 p.m.,
     Victim arrived at the residence. McGrath left shortly thereafter
     and did not return. About one (1) hour after Victim arrived,
     Showers and Johnson came to the residence. They stayed for
     about one (1) hour and then left. After they left, [Gearhart] heard
     an altercation outside. Moments later, Showers ran back inside
     and indicated that there was an unknown masked individual
     holding Johnson at gunpoint on the street. Victim and Krinock
     went outside to assist Johnson and [Gearhart] heard a gunshot.
     Johnson and Krinock carried Victim inside of the residence
     because Victim got shot. Johnson and Krinock attempted to
     render aid to Victim until Stitt contacted 911. Johnson and
     Showers left the residence after 911 was called.


                                    -8-
J-A12037-20


           Detective Klawinski thereafter arrived at the Latrobe Police
     Department and, informed detectives that they found a backpack
     inside a storage shed at the rear of the residence that contained
     drugs, drug paraphernalia, and a plastic tool case with two (2)
     firearms. He also told detectives that they found two (2) bags,
     one (1) of which contained $12,000. Detective Dupilka was
     additionally notified that Victim died as a result of his injuries.

           Detectives confronted [Gearhart] with this new information
     and he indicated that he had not been truthful. He provided
     detectives with a different set of facts regarding the incident.
     Specifically, [Gearhart] told detectives that they contacted
     Showers earlier in the day about coming to the residence to sell
     drugs. Prior to Showers’ and Johnson’s arrival, McGrath left the
     residence and did not return. Once Showers and Johnson arrived,
     Showers sold cocaine to Victim for $80. Showers and Johnson left
     the residence after about one (1) hour. After they left, they heard
     an altercation on the street. Showers went back inside the
     residence and told everyone that there was a male in all black
     clothing holding Johnson at gunpoint outside. Krinock and Victim
     went outside and [Gearhart] heard a gunshot. Johnson and
     Krinock carried Victim inside and [Gearhart] saw that Victim was
     shot. Johnson and Krinock tended to Victim’s wounds. [Gearhart]
     panicked and cleaned the interior of the residence of incriminating
     items with Krinock. Krinock placed a backpack with firearms,
     marijuana, and drug paraphernalia inside of the shed. They
     delayed contacting 911 for eight (8) to ten (10) minutes until
     those items were removed. Showers and Johnson left after 911
     was called.

           Detective Dupilka asked [Gearhart] about the identity of the
     shooter and he confessed to knowing that McGrath was the
     shooter. He knew that McGrath was the shooter because, prior to
     Showers’ and Johnson’s arrival, [Gearhart], McGrath, and Krinock
     planned on robbing Showers of his money and/or drugs.
     [Gearhart] knew Showers was going to Colorado and he kept large
     amounts of money and/or drugs with him, so he was the target of
     the robbery. He also knew that McGrath and Krinock possessed a
     .44-caliber revolver, .22-caliber pistol, and a .9-millimeter pistol
     concealed inside of a plastic tool box. [Gearhart] told Detective
     Dupilka that, prior to Showers’ arrival, he messaged Krinock
     through Facebook Messenger on his phone and told him that he
     did not think the robbery was a good idea. Krinock told [Gearhart]
     not to “puss out” and he would still get his cut of the proceeds of

                                    -9-
J-A12037-20


     the robbery. [Gearhart] believed that Krinock and McGrath
     maintained contact via text message after McGrath left the
     residence and Krinock was keeping McGrath apprised of Showers’
     movements. [Gearhart] and Stitt agreed to participate in an
     audio-recorded interview and this interview was played for the
     jury. In his recorded statement, [Gearhart] did not specifically
     state that he was involved the planning of the robbery.
     [Gearhart], however, again stated that he was told not to “puss
     out” and that he would get his cut of the proceeds of the robbery.

            [Gearhart] agreed to provide his cellular phone to
     investigators. Call data information from [Gearhart’s] phone
     revealed four (4) outgoing calls from [Gearhart’s] phone to
     Showers’ phone on the evening of January 19, 2016. Donald
     Lucas (hereinafter “Lucas”) testified as an expert in forensic
     analysis of electronic equipment.            Upon examination of
     [Gearhart’s] phone, he found that only one (1) of the calls
     between [Gearhart] and Showers was present on the phone’s call
     log and he believed the other calls were likely deleted. Call data
     records also revealed nine (9) text messages between [Gearhart]
     and Showers on the evening of the incident. Lucas testified that
     these text messages were not on [Gearhart’s] phone and they
     were likely deleted. Three (3) images were also recovered from
     [Gearhart’s] phone and Lucas testified that these images were
     most likely deleted. The first image depicted a green tool box
     containing a large frame revolver and a small frame semi-
     automatic pistol. The second picture was of a black semi-
     automatic pistol on top of bedding with a magazine inserted into
     it and a laser sight activated. The third picture showed [Gearhart]
     holding a silver frame semi-automatic pistol with a detachable box
     magazine removed with a silver jacketed bullet loaded into the
     magazine. Detective Dupilka testified that the weapons in the
     pictures are similar to the ones that were recovered in this case.
     Lucas also testified that he did not find any “artifacts” of Facebook
     or Facebook Messenger on [Gearhart’s] phone. Additionally, call
     data records from Krinock’s phone revealed communication
     between Krinock and McGrath from 11:30 p.m. to 11:58 p.m. on
     the night of the incident. . . .

                                ****

          Dr. Cyril Wecht testified as an expert in forensic pathology.
     He performed an autopsy on Victim on January 20, 2016. . . . Dr.
     Wecht believed that, if Victim received prompt treatment with

                                    - 10 -
J-A12037-20


       trained EMTs and surgical intervention, there would have been
       “quite a reasonable chance for recovery because the internal
       organs had not been damaged.”

Trial Court Opinion, 10/8/19, at 2-15 (unnecessary capitalization and

references to the record omitted).2

       At the conclusion of trial, the jury convicted Gearhart of third-degree

murder, robbery and conspiracy.                The trial court imposed an aggregate

sentence of ten to twenty years in prison.              Gearhart filed post-sentence

motions, which the trial court denied. Gearhart thereafter filed a timely notice

of appeal. Both Gearhart and the trial court complied with Pa.R.A.P. 1925.

       Gearhart raises the following issues for our review:

       1. Whether the evidence presented at trial was insufficient as a
          matter of law to support a verdict of guilty with respect to
          third[-]degree murder.

       2. Whether the verdict was against the weight of the evidence.

       3. Whether the court below erred in preventing counsel from
          cross-examining witnesses with respect to relevant and
          admissible statements made by a co-defendant.

       4. Whether the court below erred in failing                to   suppress
          [Gearhart’s] statements made to police.

Gearhart’s Brief at 5 (unnecessary capitalization omitted).




____________________________________________


2 In its opinion, the trial court spelled Mcnerney as “McNerny,” and Carns as
“Carnes.” However, the record indicates that the correct spelling for these
names is McNerney and Carns. Therefore, we have altered the trial court’s
opinion to reflect the correct spelling of these names.

                                          - 11 -
J-A12037-20


      In his first issue, Gearhart contends that the evidence presented at trial

was insufficient to support his conviction for third-degree murder. Our scope

and standard of review of a sufficiency claim is well-settled:

      [O]ur standard of review of sufficiency claims requires that we
      evaluate the record in the light most favorable to the verdict
      winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence. Evidence will be
      deemed sufficient to support the verdict when it establishes each
      material element of the crime charged and the commission thereof
      by the accused, beyond a reasonable doubt. Nevertheless, the
      Commonwealth need not establish guilt to a mathematical
      certainty. [T]he facts and circumstances established by the
      Commonwealth need not be absolutely incompatible with the
      defendant’s innocence. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

Commonwealth v. Franklin, 69 A.3d 719, 722 (Pa. Super. 2013) (citations

and quotation marks omitted).

      The Pennsylvania Crimes Code defines third-degree murder as any

killing with malice that is not first or second-degree murder. See 18 Pa.C.S.A.

§ 2502(c); see also Commonwealth v. Baskerville, 681 A.2d 195, 199-

200 (Pa. Super. 1996).

      A person is guilty of conspiracy to commit a crime if with the intent of

promoting or facilitating its commission, he:

      (1) agrees with such other person or persons that they or one or
      more of them will engage in conduct which constitutes such crime
      or an attempt or solicitation to commit such crime; or

      (2) agrees to aid such other person or persons in the planning or
      commission of such crime or of an attempt or solicitation to
      commit such crime.

                                     - 12 -
J-A12037-20



18 Pa.C.S.A. § 903(a). Thus, in order to prove conspiracy, the Commonwealth

must demonstrate that the defendant: “(1) entered an agreement to commit

or aid in an unlawful act with another person or persons, (2) with a shared

criminal intent and, (3) an overt act was done in furtherance of the

conspiracy.” Commonwealth v. Rios, 684 A.2d 1025, 1030 (Pa. 1996); see

also 18 Pa.C.S.A. § 903.      Once the conspiracy is established beyond a

reasonable doubt, a conspirator can be convicted of both the conspiracy and

the substantive offense that served as the illicit objective of the conspiracy.

Commonwealth v. Miller, 364 A.2d 886, 887 (Pa. 1976).

      Proving the existence of such an agreement is not always easy, and is

rarely proven with direct evidence. Commonwealth v. Spotz, 716 A.2d 580,

592 (Pa. 1998).     “An explicit or formal agreement to commit crimes can

seldom, if ever, be proved and it need not be, for proof of a criminal

partnership is almost invariably extracted from the circumstances that attend

its activities.”   Commonwealth v. Strantz, 195 A. 75, 80 (Pa. 1937).

Indeed, “[a] conspiracy may be proven inferentially by showing the relation,

conduct, or circumstances of the parties, and the overt acts of alleged co-

conspirators are competent as proof that a criminal confederation has in fact

been formed.” Commonwealth v. Kennedy, 453 A.2d 927, 929, 930 (Pa.

1982).

      Gearhart argues that, because there was no evidence that he shot

Victim, Gearhart could only be found guilty of the murder as an accomplice

                                    - 13 -
J-A12037-20


under 18 Pa.C.S.A. § 306(c).3 Gearhart claims that the evidence, even when

viewed in the light most favorable to the Commonwealth, showed that he

helped plan the robbery of Showers, and that he delayed the calling of 911

after Victim was shot in order to hide drugs. Gearhart asserts that there is no

evidence that he promoted or facilitated the killing of Victim, or that he

solicited, aided, or agreed or attempted to aid McGrath in killing Victim.

According to Gearhart, the evidence showed only that he facilitated or aided

in the crime of robbery, and that the requirements for accomplice liability for

murder were not met.4

       Notably, at trial, the Commonwealth argued that Gearhart was

responsible for Victim’s murder based on either criminal conspiracy under 18


____________________________________________


3 Pursuant to § 306, “[a] person is an accomplice of another person in the
commission of an offense if: . . . with the intent of promoting or facilitating
the commission of the offense, he: (i) solicits such other person to commit it;
or (ii) aids or agrees or attempts to aid such other person in planning or
committing it. 18 Pa.C.S.A. § 306(c).

4 Gearhart additionally argues that “the evidence presented fell short of being
sufficient to establish the requisite malice for him to be convicted of third-
degree murder.” Gearhart’s Brief at 14. However, Gearhart provides no
discussion of the mens rea required for criminal conspiracy to commit third-
degree murder, nor any explanation of this argument. Thus, we deem it
waived. See Commonwealth v. Heggins, 809 A,2d 908, 912 n.2 (Pa.
Super. 2002) (holding that an issue identified on appeal but not developed in
appellant’s brief of abandoned and therefore waived). Moreover, even if
Gearhart had developed the argument, we would have concluded it lacked
merit for the reasons expressed by the trial court in its opinion. See Trial
Court Opinion, 10/8/19, at 22-23.




                                          - 14 -
J-A12037-20


Pa.C.S.A. § 903(a) or accomplice liability under § 306(a). However, the jury

found Gearhart guilty of criminal conspiracy to commit third-degree murder

under § 903(a).         As such, Gearhart’s sufficiency argument relating to

accomplice liability under § 306 is irrelevant. Gearhart does not discuss his

conviction for conspiracy, or argue that the evidence was insufficient to

support that conviction. Based on these deficiencies, Gearhart has failed to

establish that his first issue merits any relief.5

       In his second issue, Gearhart challenges the weight of the evidence

supporting his guilty verdicts.       The following legal principles apply when a

challenge to the weight of the evidence supporting a conviction is presented

to the trial court:

              A motion for new trial on the grounds that the verdict is
       contrary to the weight of the evidence, concedes that there is
       sufficient evidence to sustain the verdict. Thus, the trial court is
       under no obligation to view the evidence in the light most
       favorable to the verdict winner. An allegation that the verdict is
       against the weight of the evidence is addressed to the discretion
       of the trial court. A new trial should not be granted because of a
       mere conflict in the testimony or because the judge on the same
       facts would have arrived at a different conclusion. A trial judge
       must do more than reassess the credibility of the witnesses and
       allege that he would not have assented to the verdict if he were a
       juror. Trial judges, in reviewing a claim that the verdict is against
       the weight of the evidence do not sit as the thirteenth juror.
       Rather, the role of the trial judge is to determine that
       “notwithstanding all the facts, certain facts are so clearly of


____________________________________________


5 In its opinion, the trial court set forth the elements of criminal conspiracy
under § 903, and provided a thorough discussion as to why the evidence was
sufficient to support Gearhart’s conviction for conspiracy to commit murder.
See Trial Court Opinion, 10/8/19, at 20-22.

                                          - 15 -
J-A12037-20


        greater weight that to ignore them or to give them equal weight
        with all the facts is to deny justice.”

Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (citations,

footnotes and quotation marks omitted). The trial court will award a new trial

only when the jury’s verdict is so contrary to the evidence as to shock one’s

sense of justice.    Commonwealth v. Cousar, 928 A.2d 1025, 1036 (Pa.

2007)

        An appellate court’s standard of review when presented with a weight

of the evidence claim is distinct from the standard of review applied by the

trial court:

               Appellate review of a weight claim is a review of the exercise
        of discretion, not of the underlying question of whether the verdict
        is against the weight of the evidence. Because the trial judge has
        had the opportunity to hear and see the evidence presented, an
        appellate court will give the gravest consideration to the findings
        and reasons advanced by the trial judge when reviewing a trial
        court’s determination that the verdict is against the weight of the
        evidence. One of the least assailable reasons for granting or
        denying a new trial is the lower court’s conviction that the verdict
        was or was not against the weight of the evidence and that a new
        trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013) (emphasis in

original, internal citations omitted). The finder of fact is the exclusive judge

of the weight of the evidence as the fact finder is free to believe all, part, or

none of the evidence presented and determines the credibility of the

witnesses. Commonwealth v. Boyd, 73 A.3d 1269, 1274 (Pa. Super. 2013)

(en banc).




                                       - 16 -
J-A12037-20


      Gearhart claims that “the evidence as a whole did not support the

conclusion beyond a reasonable doubt that . . . Gearhart was a co-conspirator,

or that he aided or otherwise agreed with . . . McGrath and . . . Krinock for

the robbery to be committed.” Gearhart’s Brief at 15. According to Gearhart,

“the evidence clearly showed that the agreement was between [McGrath] and

[Krinock] . . . [and a]ny involvement that [Gearhart] may have had was de

minimus at best.” Id. Gearhart additionally argues that he communicated to

Krinock that he did not want for them to follow through with the robbery. Id.

      The trial court considered Gearhart’s weight challenge and determined

that, in light of the evidence presented by the Commonwealth at trial, the

guilty verdicts were not so contrary to the evidence presented at trial as to

shock one’s sense of justice. See Trial Court Opinion, 10/8/19, at 24.

      As noted above, appellate review of a weight of the evidence claim is

limited to whether the trial judge’s discretion was properly exercised, and

relief will only be granted where the facts and inferences of record disclose a

palpable abuse of discretion. See Cousar, 928 A.2d at 1036. We discern no

abuse of discretion by the trial court in rejecting Gearhart’s weight challenge.

The facts and inferences from the evidence presented at trial by the

Commonwealth support a determination by the jury that Gearhart was

involved in the planning and commission of the armed robbery of Showers by

McGrath. Thus, Gearhart’s second issue merits no relief.




                                     - 17 -
J-A12037-20


      In his third issue, Gearhart contends that the trial court erred by

sustaining the Commonwealth’s objection to defense counsel’s attempt to

elicit hearsay testimony from Commonwealth witness, Ben Irvin.               Our

standard of review concerning the admissibility of evidence at trial is well-

settled:

            The admission of evidence is solely within the discretion of
      the trial court, and a trial court’s evidentiary rulings will be
      reversed on appeal only upon an abuse of that discretion. An
      abuse of discretion will not be found based on a mere error of
      judgment, but rather occurs where the court has reached a
      conclusion that overrides or misapplies the law, or where the
      judgment exercised is manifestly unreasonable, or the result of
      partiality, prejudice, bias or ill-will.

Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. 2015).

      Hearsay means “a statement that (1) the declarant does not make while

testifying at the current trial or hearing; and (2) a party offers in evidence to

prove the truth of the matter asserted in the statement.” Pa.R.E. 801(c).

Hearsay is not admissible except as provided by our Rules of Evidence, by

other rules prescribed by the Pennsylvania Supreme Court, or by statute.

Pa.R.E. 802.

      Gearhart concedes that the subject testimony would have been hearsay,

but argues that it should have been admitted as an exception to the hearsay

rule under Pa.R.E. 804.    Rule 804 provides certain exceptions to the rule

against hearsay when the declarant is unavailable as a witness. One such

exception pertains to statements against interest under subsection (b)(3).




                                     - 18 -
J-A12037-20


The version of the exception which was in effect at the time of Gearhart’s trial

provided as follows:

       (b) The Exceptions. The following are not excluded by the rule
       against hearsay if the declarant is unavailable as a witness:
       ....

       (3) Statement Against Interest. A statement that:

              (A) a reasonable person in the declarant's position would
              have made only if the person believed it to be true because,
              when made, it was so            contrary to the declarant's
              proprietary or pecuniary interest or had so great a tendency
              to invalidate the declarant's claim against someone else or
              to expose the declarant to civil or criminal liability; and

              (B) is supported by corroborating circumstances that clearly
              indicate its trustworthiness, if it is offered in a criminal case
              as one that tends to expose the declarant to criminal
              liability.

Pa.R.E. 804(b)(3).6

       Our Supreme Court has identified four criteria which must be met in

order to satisfy the exception provided by Rule 804(b)(3): (1) the declarant

made a statement; (2) the declarant was, at the time of trial, unavailable as

a witness; (3) the statement at the time of its making so far tended to subject

the declarant to criminal liability that a reasonable person in the declarant’s

position would not have made the statement unless believing it to be true;




____________________________________________


6In his brief, Gearhart did not cite or reference the version of Rule 804 which
was in effect at the time of his 2019 trial. Instead, he merely provided the
version of the rule which was in effect in 2006, as cited in Commonwealth
v. Brown, 52 A.3d 1139, 1176 (Pa. 2012).

                                          - 19 -
J-A12037-20


and (4) corroborating circumstances clearly indicate the trustworthiness of the

statement. See Brown, 52 A.3d at 1176.

      “A demonstration of trustworthiness is of particular importance where

the hearsay statement is that of an accomplice implicating his coconspirator;

as such statements are viewed with great suspicion and are presumptively

unreliable.” Commonwealth v. Robins, 266, 812 A.2d 514, 525 (Pa. 2002).

Similarly, “[a] statement that exculpates a declarant’s accomplice lacks the

safeguards of trustworthiness attributed to a statement truly against interest.”

Commonwealth v. Colon, 846 A.2d 747, 757 (Pa. Super. 2004).

      The circumstances to be examined in this inquiry are limited to those

attendant to the making of the statement; and in this regard, the use of

hindsight or ‘bootstrapping’ based upon independent evidence is proscribed.”

Id. Among the factors a court might consider in determining the reliability of

inculpatory or exculpatory statements are:

      the circumstances under which the statements were uttered,
      including the custodial/non-custodial aspect of the setting and the
      identity of the listener; the contents of the statement, including
      whether the statements minimize the responsibility of the
      declarant or spread or shift the blame; other possible motivations
      of the declarant, including improper motive such as to lie, curry
      favor, or distort the truth; the nature and degree of the “against
      interest” aspect of the statements, including the extent to which
      the declarant apprehends that the making of the statement is
      likely to actually subject him to criminal liability; the
      circumstances or events that prompted the statements, including
      whether they were made with the encouragement or at the
      request of a listener; the timing of the statement in relation to
      events described; the declarant’s relationship to the defendant;
      and any other factors bearing upon the reliability of the statement
      at issue.

                                     - 20 -
J-A12037-20



Id. at 525-26.

       Gearhart asserts that Irvin assisted McGrath after the shooting, and that

McGrath told Irvin that McGrath and Krinock had planned to rob Showers.

When the defense attempted to elicit this statement from Irvin in order to

show that Gearhart was not involved in planning the robbery, the trial court

sustained the Commonwealth’s hearsay objection.           Gearhart argues that,

although the testimony was hearsay, it should have been admitted under Rule

804 because the statement was inculpatory, relevant, and trustworthy.

Gearhart maintains that McGrath’s description of the shooting was similar to

the descriptions provided by Showers and Johnson, the statement was made

when McGrath was confiding in someone he trusted (i.e., Irvin), and McGrath

admitted that he shot Victim and did not try to minimize his role. Gearhart

argues that McGrath never mentioned Gearhart’s name, and there did not

appear to be any attempt by McGrath to exonerate Gearhart.

       Gearhart points to Brown, and argues that it is “nearly directly on

point.” Gearhart’s Brief at 16. In Brown, the defendant sought to introduce

written and videotaped confessions made to police by his co-defendant,

Walker. In the confessions, which were made after Walker was provided with

Miranda7 warnings, Walker admitted to planning and carrying out a shooting

with his two half-brothers.        Walker explained their joint involvement in a


____________________________________________


7   See Miranda v. Arizona, 384 U.S. 436 (1966).

                                          - 21 -
J-A12037-20


conspiracy to distribute cocaine, offered a motive for the shooting, described

the weapons he and his half-brothers used in the shooting, and denied Brown’s

involvement in the shooting. Brown, 52 A.3d at 1145. Walker later pled

guilty, and at his plea hearing repudiated his claim in the confessions that

Brown was not present at the scene and, testified that Brown possessed a .38

caliber weapon which Brown fired at the victims. Id. at 1151. The trial court

determined that Walker’s prior confessions exonerating Brown were not

admissible under Rule 804(b)(3) because they did not expose Walker to any

additional punishment. Id. This Court affirmed the trial court’s decision in a

divided unpublished memorandum.        Commonwealth v. Brown, 970 A.2d

464 (Pa. Super. 2009). Our Supreme Court reversed. It determined that

there existed sufficient corroborating circumstances to clearly indicate the

trustworthiness of Walker’s confessions. Brown, 52 A.3d at 1177. The High

Court reasoned:

             Walker gave his confessions after Miranda warnings were
      administered by the police, apprising him of the consequences
      that would flow from his confessions, namely, that they would be
      used in a court of law against him. Nevertheless, Walker freely
      and openly admitted to his commission of the aforementioned
      criminal acts, describing in intricate detail: the creation of a pact
      with two other individuals to kill Williams; their planning of the
      killing; the implementation of those plans by the execution of a
      coordinated ambush on Williams and his companions; and the
      steps they took, together, to conceal their involvement after the
      shootings. Notably, Walker gave a graphic description of his own
      slaying of Williams, describing how Williams’ body jumped from
      the force of impact from the bullets he fired. Walker expressly
      acknowledged that he was not promised anything for his
      confessions by the police, and further offered that he had been
      threatened with death by one of the individuals if he cooperated

                                     - 22 -
J-A12037-20


     with the police. Thus, Walker had a strong incentive not to
     implicate those two individuals to the police, and the fact that he
     did so imparted greater reliability to his confessions.

           Also, Walker gave a nearly identical account of his criminal
     actions, both in his written confession and, significantly, in the
     confession which was videotaped by the investigating detectives.
     As [Brown] notes, this was not a situation where a self inculpatory
     statement was given in a remote setting where there were no
     witnesses, and the recipient of the statement was a person of
     questionable character. Instead, these confessions were given in
     a police station to detectives who scrupulously recorded every
     word in writing and with a video camera exactly as Walker said
     them. Hence, Walker’s confessions were given under conditions
     which gave maximum assurance that their contents were an
     accurate reflection of what he said.

            Moreover, in making these confessions, Walker did not try
     to shift the responsibility for his actions from himself to anyone
     else. While he also implicated his half-brothers, he did so only in
     the context of explaining his own involvement with them in the
     commission of the crimes. Although he indicated that he felt some
     reluctance at one point in participating with his half-brothers in
     the commission of the crimes, he, nevertheless, admitted to
     willingly doing so and never suggested that they coerced,
     threatened or otherwise forced him to do so. Also, Walker’s
     primary purpose in giving his confessions did not seem to be a
     desire to exonerate [Brown], as he did not, in those confessions,
     bring up [Brown’s] non-involvement—except in response to
     inquiries from the investigating detectives.

            Additionally, and importantly, Walker’s confessions included
     critical details which comported with the physical evidence
     recovered from the crime scene and from the victims’ bodies and
     clothing.

Brown, 52 A.3d at 1177-78.

     The trial court considered Gearhart’s evidentiary challenge and

determined that the hearsay statement did not fall within the statement




                                   - 23 -
J-A12037-20


against interest exception provided by Rule 804(b)(3). The court reasoned as

follows:

              In the case sub judice, this court finds that the statement at
      issue does not fall within the statement against interest hearsay
      exception because the portion of McGrath’s statement specifically
      regarding Krinock was not self-inculpatory to McGrath. During
      trial, [Gearhart] did not intend to elicit McGrath’s statement from
      Irvin to show that McGrath admitted to planning the robbery.
      Rather, [Gearhart] intended to elicit this statement to
      demonstrate that McGrath did not implicate [Gearhart] in the
      robbery and that [Gearhart] was not involved. The portion of
      McGrath’s statement that specifically mentions Krinock, however,
      was only self-inculpatory to Krinock. Ultimately, this court agrees
      with the Commonwealth that the “non-inculpatory portion of
      McGrath’s statement was collateral to his statement and
      inadmissible hearsay.”

            Furthermore, upon review of the totality of the
      circumstances, McGrath’s statement is not supported by
      corroborating      circumstances   that    clearly   indicate   its
      trustworthiness. This Court was unaware of the context in which
      the statement was given and when it was prompted. Defense
      counsel even noted during trial that he did not know when the
      statement was made because its timing was not clear based on
      the evidence. The statement seemed to be an off-the-cuff remark
      that lacked sufficient detail. McGrath very well may have been
      talking about who was supposed to be outside executing the plan
      or he may have been talking about how everything started and
      who was involved with what. He also may have intended to shift
      the blame to Krinock when making the statement considering he
      was aware that Victim was dead and the police were looking for
      him. There was also testimony from one of the witnesses that
      McGrath stated that Krinock was supposed to be there too but he
      “bitched out” and this could have been what they were discussing.
      The reliability of the statement was also questionable considering
      that Irvin provided contradicting testimony regarding a different
      matter at trial, which was highlighted to the jury by [Gearhart].

Trial Court Opinion, 10/8/19, at 28-29 (unnecessary capitalization and

citations to the record omitted).


                                     - 24 -
J-A12037-20


      The trial court also determined that the hearsay statement at issue in

Brown was distinguishable because the circumstances providing the indicia

of trustworthiness in that case simply were not present in the instant matter.

The trial court explained:

             [U]nlike the statements at issue in Brown, there is very little
      detail surrounding the statement that was made here and the
      context in which it was given. The statement lacks sufficient
      detail, unlike the statements in Brown. The situation in the
      instant case was exactly one in which a self-inculpatory statement
      was given in a remote setting with no witnesses. The recipient,
      Irvin, was certainly a person of questionable character who
      assisted McGrath with evading the police. The statement was not
      recorded in any manner, McGrath did not give the statement to
      officers, McGrath was not informed of his [Miranda] rights prior
      to making the statement, and McGrath never specifically
      exculpated [Gearhart]. For all of these reasons, [Gearhart’s]
      reliance on Brown is misplaced and his claim is without merit.

Id. at 30.

      We discern no abuse of discretion by the trial court in concluding that

the out-of-court statement made by McGrath to Irvin constituted inadmissible

hearsay because it was not supported by corroborating circumstances that

clearly indicate the trustworthiness required by Rule 804(b)(3). Moreover,

McGrath’s statement to Irvin did not exonerate Gearhart or indicate that

Gearhart was not involved in the conspiracy to rob Showers; rather, the

statement merely identified Krinock as one co-conspirator.           Accordingly,

Gearhart’s third issue merits no relief.




                                     - 25 -
J-A12037-20


     In his final issue, Gearhart contends that the trial court erred in denying

suppression of his statements to police.     On appeal from the denial of a

suppression motion:

            Our standard of review . . . is whether the record supports
     the trial court’s factual findings and whether the legal conclusions
     drawn therefrom are free from error. Our scope of review is
     limited; we may consider only the evidence of the prosecution and
     so much of the evidence for the defense as remains
     uncontradicted when read in the context of the record as a whole.
     Where the record supports the findings of the suppression court,
     we are bound by those facts and may reverse only if the court
     erred in reaching its legal conclusions based upon the facts.

Commonwealth v. Galendez, 27 A.3d 1042, 1045 (Pa. Super. 2011) (en

banc) (citation omitted).    Additionally, “appellate courts are limited to

reviewing only the evidence presented at the suppression hearing when

examining a ruling on a pretrial motion to suppress.” Commonwealth v.

Bush, 166 A.3d 1278, 1281-82 (Pa. Super. 2017) (citation omitted). “It is

within the suppression court’s sole province as factfinder to pass on the

credibility of witnesses and the weight to be given their testimony.” Id. at

1282 (citation omitted).

            Juveniles, as well as adults, are entitled to be apprised of
     their constitutional rights pursuant to Miranda. If a person is not
     advised of his Miranda rights prior to custodial interrogation by
     law enforcement officers, evidence resulting from such
     interrogation cannot be used against him. A person is deemed to
     be in custody for Miranda purposes when [he] is physically denied
     of his freedom of action in any significant way or is placed in a
     situation in which he reasonably believes that his freedom of
     action or movement is restricted by the interrogation.

In re Appeal of B.T., 82 A.3d 431, 436 (Pa. Super. 2013) (citation omitted).



                                    - 26 -
J-A12037-20


     Further, as this Court has explained:

           Custodial interrogation is “questioning initiated by law
     enforcement officers after a person has been taken into custody
     or otherwise deprived of his freedom of action in any significant
     way.” Miranda, supra at 444, . . . [T]he Miranda safeguards
     come into play whenever a person in custody is subjected to either
     express questioning or its functional equivalent.           Thus,
     [i]nterrogation occurs where the police should know that their
     words or actions are reasonably likely to elicit an incriminating
     response from the suspect. [I]n evaluating whether Miranda
     warnings were necessary, a court must consider the totality of the
     circumstances. In conducting the inquiry, we must also keep in
     mind that not every statement made by an individual during a
     police encounter amounts to an interrogation. Volunteered or
     spontaneous utterances by an individual are admissible even
     without Miranda warnings.

           ***

                  [T]he test for custodial interrogation does not
           depend upon the subjective intent of the law
           enforcement officer interrogator. Rather, the test
           focuses on whether the individual being interrogated
           reasonably believes [his] freedom of action is being
           restricted.

           ***
                 Said another way, police detentions become
           custodial when, under the totality of the
           circumstances, the conditions and/or duration of the
           detention become so coercive as to constitute the
           functional equivalent of arrest.

            Thus, the ultimate inquiry for determining whether an
     individual is in custody for Miranda purposes is whether there
     [was] a formal arrest or restraint on freedom of movement of the
     degree associated with a formal arrest. Under the totality of the
     circumstances approach, the following factors are relevant to
     whether a detention has become so coercive as to constitute the
     functional equivalent of a formal arrest: the basis for the
     detention; its length; its location; whether the suspect was
     transported against his will, how far, and why; whether restraints
     were used; whether the law enforcement officer showed,

                                   - 27 -
J-A12037-20


      threatened or used force; and the investigative methods
      employed to confirm or dispel suspicions.

In the Interest of N.M., 222 A.3d 759, 770-71 (Pa. Super. 2019) (citations

omitted).

      Gearhart argues that his statements to police should have been

suppressed because he was not provided with a Miranda warning prior to the

interview. Gearhart maintains that, under the totality of the circumstances,

he was subjected to the functional equivalent of an arrest. In making this

argument, Gearhart points to the fact that he and the other individuals at the

crimes scene were directed outside where the temperature was very cold.

Gearhart directs us to Stitt’s disputed testimony that the individuals were not

permitted to get warm clothing before going outside, nor allowed to turn on

Stitt’s car for warmth, and were told by police not to leave the scene.

      Gearhart further asserts that, after police transported them to the

Latrobe Police Station, he and Stitt were directed to a cold room. Gearhart

concedes that he was advised by police that he was not under arrest; however,

he asserts that he was never told that he was free to leave. He argues that

the trial testimony provided by police officers established that he was not free

to leave. Additionally, he contends that, as a seventeen-year-old at the time

of the interrogation, he could not have reasonably thought that he was free

to leave. On this basis, Gearhart claims that he should have been provided

with Miranda warnings before police questioned him. He claims that, without




                                     - 28 -
J-A12037-20


such warnings, the interview was presumptively coercive, and his statements

should have been suppressed.

      During the suppression hearing, the Commonwealth presented the

testimony of Officers Keslar and Derk, and Detective Dupilka, who collectively

testified as follows.   Police were summoned to 409 St. Clair Street about

twenty-five minutes after midnight on January 20, 2016, and arrived at the

crime scene a few minutes later. N.T. Suppression, 3/9/18, at 5-6. Upon

their arrival, the found the Victim just inside the front door of the residence

with three gunshot wounds to his abdomen. Id. at 6. Several individuals

were in the residence; namely, Gearhart, Stitts, McGrath, Krinock, Carns, and

Parry. Id. at 7-8. The occupants told the police that Victim was shot by an

unknown assailant wearing a dark mask and hooded sweatshirt. Id. at 8. The

police asked the occupants of the residence to come outside so that police

could secure the crime scene.     Id. at 9.   None of the individuals resisted

moving outside.     Id.   Because it was cold outside, the police gave the

individuals an opportunity to take clothing with them outside, including coats,

hats and gloves. Id. Officers Keslar and Derk could not recall whether the

individuals did take warm clothing outside with them. Id. at 16, 24. The

officers allowed the individuals to sit in Stitts’ vehicle, which was parked near

the front of the residence, while the police processed the crime scene. Id. at

10, 24. Officer Derk testified that the car was started up. Id. at 25. No

threats were made or force used to get the individuals from the house to the


                                     - 29 -
J-A12037-20


car, nor were they ever told that they were under arrest. Id. The individuals

were cooperative, and did not complain or object to police requests. Id. at 9,

27-28.

      At this point in time, the police did not have any reason to suspect that

any of the individuals in the residence were involved in shooting Victim. Id.

at 27.   Instead, the police were on a fact-finding course to determine the

circumstances leading up to and following the shooting.      Id. at 36. Police

asked the individuals to accompany them back to the police station to get

further statements and interviews with them. Id. at 11. Police told all of the

individuals, including Gearhart, that they were not under arrest, and that they

were under no obligation to speak to detectives. Id. at 35. No force or threats

or were made to Gearhart or his mother to come to the police station, and

they were cooperative and willingly agreed to go. Id. at 12, 27. Because

Stitts’ vehicle was within the crime scene, police did not want her car to be

moved. Id. at 17, 24. Therefore, at approximately 1:30 a.m., Officer Keslar

transported Gearhart, Stitts, and Krinock to the police station located five to

six blocks away. Id. at 10-11.

      At the police station, Gearhart and Stitts were directed to the processing

room, while Officer Keslar took Krinock to the squad room.       Id. at 12-13.

Gearhart and Stitts were left alone in the processing room, and the door was

left open. Id. at 13. There were no locked doors preventing their departure,

and they could have proceeded out of the police station if they had wanted to


                                    - 30 -
J-A12037-20


leave.   Id.   Gearhart and Stitts were not threatened to remain in the

processing room, nor did they voice any objection to being there. Id. at 14.

However, Officer Keslar did advise Gearhart and Stitts that the processing

room was under constant video and audio surveillance. Id. at 18. Officer

Keslar periodically checked on Gearhart and Stitt to see if they needed

anything, and they appeared “fine.” Id. at 13. Gearhart was not restrained

in any way from the time police arrived at the residence through the time he

remained in the processing room. Id. at 15. Detective Dupilka indicated that,

following the shooting, he was summoned to the Latrobe police station, and

arrived there at approximately 1:45 a.m. Id. at 31. He interviewed Stitt first,

at approximately 2:25 a.m. Id. at 32. He then interviewed Carns at 2:45

a.m. Id. Detective Dupilka interviewed Parry at 2:56 a.m. Id. Detective

Dupilka began to interview Krinock at 3:15 a.m., and thereafter obtained a

DNA sample from him. Id. Gearhart’s interview began at 4:20 a.m. Id. at

34.

      In the presence of Gearhart’s mother, Stitt, Detective Dupilka explained

to Gearhart that he was not under arrest, and that, based on the incident that

occurred outside his residence, the police wanted to know whether he would

agree to permit them to interview him to determine the facts and

circumstances surrounding the shooting. Id. at 36. Gearhart, who was two

months away from his eighteenth birthday, agreed to be interviewed by police.




                                    - 31 -
J-A12037-20


Id. at 36-37. Gearhart initially told police that there was a confrontation in

front of his house, and that Victim was shot by an unknown actor. Id. at 38.

      During the interview, the police stepped outside the processing room

and were informed that Victim had died of his gunshot wounds. Id. at 40.

The police were additionally advised that officers recovered a duffel bag in a

shed behind Stitt’s residence containing two handguns, marijuana, and drug

paraphernalia. Id. at 39-40. The officers also found two duffel bags on the

side of Stitts’ residence containing a large sum of money and clothing items.

Id. at 40. The police went back into the processing room and conducted a

further interview of Gearhart and Stitts which was recorded. Id. at 41. When

interviewed regarding the additional information, Gearhart admitted that he

had been untruthful, and stated that there had been a pre-planned robbery

prior to the shooting, and he knew the identity of the shooter. Id. at 41.

Gearhart did not identify himself as one if the individuals involved in planning

the robbery.   Id. at 62.   When the interview was concluded, police gave

Gearhart and his mother a ride back to their home, which officers had finished

processing. Id. at 64.

      The defense presented the testimony of Stitts, who stated that the

individuals were not allowed to take anything from inside the residence when

they were asked to go outside. Id. at 75-76. She further indicated that, while

they were permitted to sit in her car, the car was not turned on because they

were not allowed to have the key. Id. at 77. According to Stitts, police told


                                     - 32 -
J-A12037-20


the individuals that they were not permitted to leave the scene. Id. at 76-

77.

      At the suppression hearing, the court admitted into evidence Gearhart’s

juvenile criminal history, which reflected his past involvement with the

criminal justice system, including prior arrests for retail theft and underage

drinking. Id. at 66.

      The trial court considered Gearhart’s final issue and determined that it

lacked merit. It explained its reasoning as follows:

            In the case sub judice, this court finds that under the totality
      of the circumstances [Gearhart] was not subject to a custodial
      interrogation and Miranda warnings were not required. Several
      factors support the Commonwealth’s assertion that [Gearhart]
      was not subject to a custodial interrogation. [Gearhart] and the
      other individuals who were present were asked by police to
      relocate to the living room and then front porch area of the
      residence so that the crime scene could be secured and preserved.
      No one objected to any of these requests and everyone who was
      present was cooperative. There was conflicting testimony as to
      whether [Gearhart] and the individuals were allowed to obtain
      warm clothing from inside of the residence to wear while waiting
      outside in the cold weather. Nevertheless, they were eventually
      permitted to wait inside of Stitt’s vehicle. Conflicting testimony
      was also presented as to whether the vehicle was started at the
      time they were sitting inside. [Gearhart] consented to being
      transported to the police station for further questioning, which
      was located within a short distance from [Gearhart’s] house.
      Officer Keslar testified that none of the individuals objected to
      being transported to the police station and they were not
      threatened. Stitt’s vehicle was considered to be part of the crime
      scene; therefore, she was unable to drive it to the police station.

             Additionally, at the police station, [Gearhart] was directed to
      wait inside of the processing room with his mother, Stitt, for further
      questioning. [Gearhart] and Stitt were not supervised while in the
      processing room and the door to the room was left open. Officer
      Keslar testified that it was possible for [Gearhart] and Stitt to leave

                                      - 33 -
J-A12037-20


     the processing room and the police department. The processing
     room was being recorded and [Gearhart] and Stitt were aware of
     this; however, the processing room was under routine surveillance
     and the footage of [Gearhart] was not maintained. Officer Keslar
     continuously checked on [Gearhart] and Stitt while they were in the
     processing room and he believed that they appeared to be “fine.”
     They did not indicate that they needed anything when asked and
     they did not object to waiting in the processing room. [Gearhart]
     was not restrained at any time.

            Also, [Gearhart] was informed that he was not under arrest
     and he was under no obligation to speak with the Detectives.
     Detective Dupilka told [Gearhart] that he was on a fact-finding
     interview to determine the circumstances surrounding the shooting
     and [Gearhart] consented to the interview. Stitt often encouraged
     the Detectives to get as much information about the incident as
     possible in front of [Gearhart]. [Gearhart] did not express any
     objection to the interview and did not display any hesitancy in
     answering any questions. Additionally, [Gearhart] did not express
     any desire to leave the premises. Detective Dupilka testified that
     [Gearhart] was free to leave if he wanted to, although he did not
     recall specifically informing [Gearhart] of this.          [Gearhart]
     engaged in a series of three (3) interviews; however, each interview
     did not occur for a significant period of time. Although Stitt testified
     that she had asked about leaving for an appointment in the
     morning, Stitt was able to leave to complete her appointment and
     she did not testify that [Gearhart] requested to leave at any point.
     [Gearhart] also has a juvenile criminal record and has prior
     experience with the law. Thus, based on the foregoing, it was not
     necessary for Miranda warnings to be read to [Gearhart.]

Trial Court Opinion, 10/8/19, at 36-37 (unnecessary capitalization omitted).

     As noted above, our review of a suppression ruling on appeal is limited.

We may consider only the evidence of the prosecution and so much of the

evidence for the defense as remains uncontradicted when read in the context

of the record as a whole. Galendez, 27 A.3d at 1045. Thus, we may not

consider Stitts’ testimony, as it constitutes defense evidence which was

contradicted by the police witnesses.

                                     - 34 -
J-A12037-20


       Based on the evidence presented by the prosecution, we conclude that

the record supports the findings of the suppression court that Gearhart was

not in custody when he was interviewed by police.        At the time he was

questioned, Gearhart had not been formally arrested, and there was no

restraint on his freedom of movement of the degree associated with a formal

arrest. See In the Interest of N.M., supra. Gearhart voluntarily agreed to

a police interview, and to be transported to the nearby police station a few

blocks away. No restraints were placed on Gearhart, and the police never

showed, threatened or used force on him at any time. Importantly, at the

time Gearhart consented to be interviewed by police, Gearhart was not a

suspect, and the basis for Gearhart’s detention by police was to determine the

facts and circumstances of a shooting which occurred at his residence. At the

police station, Gearhart was directed to an open processing room which he

could have left at any time and departed the police station. While the record

reflects that Gearhart’s interview did not start until 4:20 a.m., there is no

indication in the record when it ended, or that the duration of the interview

was excessive.      As such, we cannot agree with Gearhart’s claim that his

interaction with police was the functional equivalent of an arrest, or that his

voluntary interview was a custodial interrogation.8

____________________________________________


8 Notably, Gearhart does not argue that the interview became custodial when
the interviewing detective and officers were informed of the guns, drugs and
large amount of cash found at Gearhart’s residence, and thereafter requested



                                          - 35 -
J-A12037-20


       Accordingly, as the suppression court’s findings are supported by the

record, we are bound by those facts and may reverse only if the court erred

in reaching its legal conclusions based upon the facts. Galendez, 27 A.3d

1045. As we discern no legal error, we affirm the suppression court’s ruling.

       Having found no merit to any of Gearhart’s issues, we affirm the

judgment of sentence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2020




____________________________________________


his consent to record the remainder of the interview. As Gearhart did not
make this argument to either the trial court or to this Court, or develop it in
the suppression record, we have not considered it in our analysis. See
Pa.R.A.P. 302(a) (providing that issues not raised in the lower court are
waived and cannot be raised for the first time on appeal); see also
Commonwealth v. Le, 208 A.3d 960, 976 n.17 (Pa. 2019) (holding that it is
not an appellate court’s function to act as an advocate for the parties);
Commonwealth v. Capitolo, 498 A.2d 806, 811 (Pa. 1985) (refusing to
address an argument not raised in the trial court, and holding that “[w]e
require strict compliance with the procedures designed for issue preservation
to save judicial manpower, and to prevent our appellate courts from becoming
advocates for parties instead of adjudicators of the issues they present for our
review”); Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010)
(holding that “[t]his Court will not act as counsel and will not develop
arguments on behalf of an appellant”) (citations omitted).

                                          - 36 -